DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 4, 7, 9 to 11, 13, 16, and 18 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Patent Publication 2020/093382) in view of Grover et al. (U.S. Patent Publication 20180173802).
Concerning independent claims 1, 10, and 19, Michaels discloses a method, system, and computer program product for employment resources that matches resumes with job descriptions, comprising:
	“pre-processing and normalizing a job title” – a preprocessing module 200 may preprocess the resumes and job descriptions; preprocessing module 200 may parse, clean, normalize (“normalizing”), or perform other actions regarding the resumes and job descriptions (¶[0033] - ¶[0034]: Figure 2); here a job description can be construed as “a job title”;
“deconstructing the job title based on at least one semantic element[, wherein the job title includes 3 semantic elements]” – preprocessing module 200 may parse the text within the resumes and/or job descriptions to extract content and labelled information within each document; preprocessing module 200 may parse the text data and extract named entities (¶[0036]: Figure 3A); broadly, parsing text of a job description is ‘deconstructing the job title’ and individual words and named entities of parsed text are “at least one semantic element”; 
“training a machine learning model” – training module 300 may utilize a resulting vectorized dataset from word embedding models and/or phrase embedding models to train a new model within system 10; job descriptions may be used to train word embedding (WE) and/or phrase embedding (PE) models (¶[0033] - ¶[0034]: Figure 2); a method includes new word embedding (WE) learning and/or new phrase embedding (PE) learning; any combination of pre-trained WE models and/or pre-trained PE embedding models and/or learned and/or pre-trained WE models and/or learned PE models and/or pre-trained PE models may be used (¶[0044]); here, training models that include ‘learned models’ is equivalent to “training a machine learning model”; that is, word embedding conventionally is implemented by machine learning;
“creating a contextual word representation of the job title using the at least one semantic element of the job title” – a system may include learned word embeddings and/or learned phrase embeddings to evaluate context and meaning of the text within each document (Abstract); note that the metrics may be based on semantic evaluations of the resumes and/or job descriptions, and therefore may be based on the meaning of texts and not necessarily on word match (¶[0017]); Word2Vec may accurately find neighboring words (context) for each given target word (¶[0042]);
“computing a similarity score for each of the at least one semantic element of the job title [using a cosine distance of the contextual word representation]” – system 10 may provide a percentage of match between the resumes and the job postings; system 10 may score and provide a percentage of match metric for each resume for topics including skillset qualifications, number of positions held in the required skillset, years of expertise, industry experience, degrees or certification requirements, overall quality of resume, employment gaps, etc.; system 10 may then utilize various degrees of scoring points over the topics to mathematically calculate an overall match percentage of each resume with each applicable job posting (¶[0055]); system 10 may search for and identify resumes that may be pertinent for a particular job description, e.g., resumes that score a percentage of relevance to a job description above a predefined threshold (¶[0061]);
“applying a weight to the computed similarity score and making a final match assessment” – system 10 may provide an in-depth report of job seekers qualifications with a match percentage (“making a final match assessment”) to job postings taking into consideration one or more various data points; each of the data points may have a weighted value (“applying a weight to the computed similarity score”) based on relevant expertise, industry experience, location, education or training, years of experience (¶[0057]).
Concerning independent claims 1, 10, and 19, Michaels appears to disclose all of the limitations of these claims with exceptions of “wherein the job title includes 3 semantic elements” and computing a similarity score “using a cosine distance of the contextual word representation”.  Here, Michaels does not expressly disclose a job title with three semantic elements, i.e., a job title with three words, as job titles of this reference only appear to include at most two words, e.g., ‘data scientist’.  However, one skilled in the art could understand that a job title could generally include any number of words, e.g., one to five words.  Moreover, Michaels discloses comparing resumes and job descriptions to compute a percentage match, and scoring points over topics to mathematically calculate an overall match percentage of each resume with a job description, where resumes that score a percentage of relevance to a job description above a predefined threshold are identified.  (¶[0055] and ¶[0061])  Michaels, then, broadly discloses a calculation of similarity between job descriptions and resumes, but does not specifically compute a similarity score using a cosine distance of a contextual word representation.  Still, one skilled in the art knows that a cosine similarity is a common way of calculating a similarity between words in a vector space for natural language processing.
Concerning independent claims 1, 10, and 19, Grover et al. teaches whatever limitations might be omitted by Michaels as directed to deconstructing a job title that includes three semantic elements and computing a similarity score using a cosine distance of a contextual word representation.  Generally, Grover et al. teaches identifying job titles of members in social networks and performing semantic analysis of the job titles to identify similarity coefficients among job titles with a machine learning algorithm.  (Abstract)  Specifically, Grover et al. teaches that job titles can have more than one word, and compressed vectors for a plurality of words of a title are combined for vectors of two or more words.  (¶[0120])  A job title can be ‘President of the Trade Association of America Plumbers”.  (¶[0122])  A top n, e.g., 3, most important words are used to calculate a combination vector.  A title similarity analysis 614 is performed to obtain similarity values 616, and a top-ten results are obtained for a job title ‘business analyst’ to include ‘senior business analyst’, ‘business development manager’, ‘business development executive’, and ‘senior account manager’.  A cosine similarity between ‘software engineer’ and ‘application developer’ was calculated with a similarity coefficient of 0.6377.  (¶[0129] - ¶[0141]: Figure 6)  Semantic analysis 706 is performed to capture similarity among different industries using job-application table 704, and machine-learning tools may be utilized to find similarities, e.g., cosine similarity.  Result obtained showed similar industries had high similarity coefficients expressed as cosine similarity.  (¶[0147] and ¶[0149]: Figure 7)  A job search query is expanded using similar job titles.  A job title of ‘business analyst’ has similar titles including ‘senior business analyst’.  A threshold similarity coefficient is identified and titles with a similarity coefficient above the threshold are included in the job search.  (¶[0202] - ¶[0203]: Figure 11)  As a similarity, measured by a cosine similarity, increases between member titles and job titles, a percentage of job applications increases.  (¶[0212] - ¶[0213]: Figure 14)  Grover et al., then, teaches that job titles can have three semantic elements, i.e., at least three words, and that a similarity coefficient can be represented as a cosine similarity.  Here, a cosine similarity is equivalent to “a cosine distance”.  See Wikipedia, ‘Cosine Similarity’: https://en.wikipedia.org/wiki/Cosine_similarity.  Additionally, Grover et al. teaches limitations directed to pre-processing and normalizing a job title at ¶[0074] - ¶[0075], training a machine learning model at ¶[0215] and ¶[0224], and creating a contextual word representation of the job title at ¶[0202] - ¶[0203].  An objective is to improve job searches and job recommendations by using a similarity analysis to identify titles that are closely related but are not captured by a job search that might miss jobs that could be of interest to a user.  (¶[0048])  It would have been obvious to one having ordinary skill in the art to use a cosine distance as a similarity measure for job titles that include three semantic elements as taught by Grover et al. to match job descriptions with resumes in Michaels for a purpose of improving job searches and job recommendations by identifying job titles that are closely related using a similarity analysis.

Concerning claims 2 and 11, Michaels discloses:
“segmenting the job title into single-word tokens” – preprocessing module 200 may parse the text data (¶[0036]: Figure 3A to 3B); preprocessing module 200 may tokenize and generate a vocabulary from the documents (¶[0039]: Figure 3A to 3B); job descriptions may be single words or multi-word phrases, and preprocessing module 200 may build word embeddings models (¶[0040]: Figure 3A to 3B); that is, preprocessing module 200 parses and tokenizes text into at least some “single-word tokens”;
“removing informal words, geographic data, and numeric data from the job title” – preprocessing module 200 may remove named entities from text including location, city, and state (“geographic data”) (¶[0036]); pre-processing module 200 may remove unnecessary characters including social security numbers, timestamps, and dates (“numeric data”) (¶[0038]); preprocessing module 200 may discard stopwords (“informal words”) (¶[0039]); Compare Specification, ¶[0032], which describes stop word removal as removing informal words of ‘on’ and ‘in’;
“eliminating punctuation from the job title” – preprocessing module 200 may remove punctuation (¶[0038]).
Concerning claims 4 and 13, Grover et al. teaches a title similarity analysis 614 is performed to obtain similarity values 616, and a top-ten results are obtained for a job title ‘business analyst’ to include ‘senior business analyst’, ‘business development manager’, ‘business development executive’, and ‘senior account manager’.  (¶[0129] - ¶[0141]: Figure 6)  Here, ‘senior business analyst’ and ‘senior account manager’ include “a job role” of ‘analyst or manager’, “a job level” of ‘senior’, and “a job domain” of ‘business’ or ‘account’.  Compare Specification, ¶[0039], where a job role is manager, engineer, or analyst, a job level is junior, senior, or lead, and a job domain is software or energy.  Grover et al., then, teaches “wherein the at least one semantic element of the job title is selected from the group consisting of a job role, a job level, and a job domain.”  That is, Applicants’ claim language only requires any one of job role, job level, and job domain.
Concerning claims 7 and 16, Michaels discloses that a corpus of raw resumes and raw text job descriptions may be provided, where the corpus may be a commercially available corpus from Wikipedia or Google; the corpus may include up to 3.5 million resumes and/or job descriptions for a word2vec corpora (¶[0035]); here, these word2vec corpora are “general purpose and/or domain specific word to vector language models”; that is, a corpus is used to vectorize words of resumes or job descriptions as “word to vector language models”.
Concerning claims 9 and 18, Michaels discloses matching job postings taking into consideration one or more weighted values of data points; once the data points are calculated, a job seeker may be given a percentage score to the job posting requirements (¶[0057]); here, this percentage score after applying weighted values to data points is “a global relevance score.”

Claims 3, 5, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Patent Publication 2020/093382) in view of Grover et al. (U.S. Patent Publication 20180173802) as applied to claims 1, 10, and 19 above, and further in view of Merhav et al. (U.S. Patent Publication 2019/0205376).
Concerning 3 and 12, Grover et al. teaches determining similar words in job titles, but omits “adding contextual data, including word synonyms, to the job title based on a connected, dynamic, pre-curated dictionary” and “expanding at least one word within the job title to an unabbreviated form of the word.”  Generally, Merhav et al. teaches determining a standardized job title corresponding to an input job title, where an input job title may be normalized according to various normalization rules.  Each of the candidate job titles may be scored, and a highest scoring candidate job title is then selected as the standardized job title for the input job title.  (Abstract)  Specifically, Merhav et al. teaches that title taxonomy 236 matches an input job title to any standardized title, e.g., an alias indicates that an input job title of ‘software developer’ matches to a standardized job title of ‘software engineer’.  (¶[0052])  Synonym identifier 218 returns one or more synonyms for each unigram of a job title (“adding contextual data, including word synonyms”), and is configured to perform word expansion on the input word and/phrase.  Dictionary 232 may include abbreviated words associated with their expanded counter-parts, e.g., ‘sr.’ expands to ‘senior’, ‘jr.’ expands to ‘junior’, ‘eng.’ expands to ‘engineer’ (“expanding at least one word within the job title to an unabbreviated form of the word”).  (¶[0056])  Matching application 216 attempts to determine one or more candidate job titles using the synonyms generated by synonym identifier 218.  (¶[0084])  Title taxonomy 236 and dictionary 232 are “a connected, dynamic, pre-curated dictionary”.  An objective is to standardize job titles entered by members of a social network that leads to increased database coherence and reduces the time it takes for a search function to identify members having a job title that is similar to, or matches, an input job title.  (¶[0013])  It would have been obvious to one having ordinary skill in the art to add contextual data including word synonyms and to expand words in job titles to unabbreviated words as taught by Merhav et al. to match resumes with job descriptions in Michaels for a purpose of providing increased database coherence that reduces an amount of time it takes to search for a matching job title.
Concerning claims 5, 14, and 20, Michaels discloses that a corpus of raw data from Wikipedia or Google includes job descriptions for a Word2Vec corpora (¶[0035]); this corpus, then, is “a large domain-specific dataset” for a domain directed to job descriptions that is mined to produce word embeddings.  Merhav et al. teaches a title taxonomy 236 that matches standardized job titles to an input title.  (¶[0052])  Title taxonomy 236, then, is “a job taxonomy”.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Patent Publication 2020/093382) in view of Grover et al. (U.S. Patent Publication 20180173802) as applied to claims 1 and 10 above, and further in view of Myara et al. (U.S. Patent Publication 2019/0199741).
Grover et al. teaches that embodiments leverage deep learning techniques that use a tool of Word2vec, where a vector representation of ‘software engineer’ using a bag-of-words representation is different from a vector for ‘application developer.’  (¶[0022])  Machine-learning tools operate by building a model from example inputs in order to make data-driven predictions.  (¶[0057]: Figure 5)  A method for identifying similarities among titles based on semantic analysis represents each word from the title as vector that has a size of the vocabulary with a 1 corresponding to the word and the rest of the elements in the vector equal to zero.  This representation is referred to as a bag-of-words vector representation.  Word2vec is then used to find similarities among words by creating a vector 608, so that words with similar meanings have vectors near each other.  (¶[0061] - ¶[0063]: Figure 6)  Grover et al., then, teaches “wherein the machine learning model is a Word2vec model trained using a bag of words approach.”  However, Grover et al. does not expressly disclose a “continuous” bag of words model.
Still, a continuous bag of words is well known in machine learning natural language processing.  Generally, Myara et al. teaches that word2vec provides a low dimensional representation that captures relationships between words in a corpus to highlight statistics of how often some word co-occurs with neighboring words.  Specifically, Word2Vec typically utilizes two model architectures – continuous bag of words (CBOW) and skip-gram models.  The two models are algorithmically similar, but CBOW is used to predict target words from source context words while skip-gram does the inverse and predicts source context-words from the target words.  (¶[0040])  Utilizing a continuous bag of words for Word2Vec of Michaels is an obvious expedient because it is one of two well known models for Word2Vec as taught by Myara et al.  It would have been obvious to one having ordinary skill in the art to provide a continuous bag of words for Word2Vec as taught by Myara et al. to train a machine learning model with Word2Vec in Grover et al. for a purpose of predicting target words from source context words to capture relationships between words.

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (U.S. Patent Publication 2020/093382) in view of Grover et al. (U.S. Patent Publication 20180173802) as applied to claims 1 and 10 above, and further in view of Jagota et al. (U.S. Patent Publication 2017/0316361).
Grover et al. teaches a title similarity analysis 614 is performed to obtain similarity values 616, and a top-ten results are obtained for a job title ‘business analyst’ to include ‘senior business analyst’, ‘business development manager’, ‘business development executive’, and ‘senior account manager’.  (¶[0129] - ¶[0141]: Figure 6)  Here, ‘senior business analyst’ and ‘senior account manager’ include “a job role” of ‘analyst or manager’, “a job level” of ‘senior’, and “a job domain” of ‘business’ or ‘account’.  Compare Specification, ¶[0039], where a job role is manager, engineer, or analyst, a job level is junior, senior, or lead, and a job domain is software or energy.  Grover et al., then, arguably teaches “wherein the at least one similarity score is selected from the group consisting of a job role similarity score, a job level similarity score, and a job domain similarity score.”  
Even if Grover et al. omits applying a similarity score individually to one or more of a job role, a job level, and a job domain, this is taught by Jagota et al.  Generally, Jagota et al. teaches identifying a job level and job department associated with a job title.  (Abstract)  A database system identifies a job level of Vice President and a job department of Sales from a job title ‘Vice President of Sales’.  (¶[0011])  A job level/job department algorithm identifies job responsibilities associated with the job level and the job department identified for a job title, where R denotes a job responsibility, l is the job level of the job, T is the title of the job, and d is the job department.  (¶[0025])  A score function is S(R, T, t, l) = R * d + R * l + R * T, where X * Y denotes a cosine similarity of a weighted bag of word vectors.  (¶[0043] - ¶[0045])  Jagota et al., then, teaches “at least one similarity score selected from the group consisting of a job role similarity score, a job level similarity score, and a job domain similarity score” where R * l is “a job level similarity score” and R * d is “a job domain similarity score”.  An objective is to associate job responsibilities with job titles.  (¶[0009])  It would have been obvious to one having ordinary skill in the art to provide a job level similarity score and a job domain similarity score as taught by Jagota et al. to components of a job title in Grover et al. for a purpose of associating job responsibilities with job titles.

Response to Arguments
Applicants’ arguments filed 02 June 2022 have been considered but are moot in view of new grounds of rejection, necessitated by amendment.
Applicants have amended the independent claims to set forth new limitations directed to “wherein the job title includes 3 semantic elements” and computing a similarity score “using a cosine distance of the contextual word representation”.  Applicants present arguments traversing the rejection of claims 19 to 20 as representing non-statutory subject matter under 35 U.S.C. §101, and of independent claims 1, 10, and 19 as being obvious under 35 U.S.C. §103 over Michaels (U.S. Patent Publication 2020/093382) in view of Merhav et al. (U.S. Patent Publication 2019/0205376).  Generally, Applicants observed during the telephone interview that independent claim 19 included a limitation of “one or more non-transitory computer readable storage media”, so that the rejection should be withdrawn under 35 U.S.C. §101.  Mainly, Applicants’ argument directed against the obviousness rejection under 35 U.S.C. §103 is that Michaels and Merhav et al. fail to disclose or teach the new limitation of a job title with three semantic elements, e.g., a job role, a job level, and a job domain or functional area.  Additionally, Applicants argue that the cited references do not disclose or teach the new limitation of “a cosine distance of the contextual word representation”.
The rejection under 35 U.S.C. §101 is withdrawn according to this observation by Applicants, and the examiner regrets applying this rejection.
Applicants’ amendments necessitate new grounds of rejection for independent claims 1, 10, and 19 as being obvious under 35 U.S.C. §103 over Michaels (U.S. Patent Publication 2020/093382) in view of Grover et al. (U.S. Patent Publication 20180173802).  Here, Grover et al. is being substituted in a rejection of the independent claims for Merhav et al.  The rejection of some of the dependent claims continues to rely upon Merhav et al.  Rejection of some of the dependent claims continues to rely upon Myara et al. (U.S. Patent Publication 2019/0199741).  New grounds of rejection are set forth as directed against claims 8 and 17 as being obvious further in view of Jagota et al. (U.S. Patent Publication 2017/0316361).  All of these new grounds of rejection are reasonably necessitated by amendment.
Specifically, Grover et al. is maintained to teach the new limitations of “wherein the job title includes 3 semantic elements” and computing a similarity score “using a cosine distance of the contextual word representation”.  Here, Grover et al. teaches job titles that include ‘senior business analyst’, ‘senior account manager’ and ‘President of the Trade Association of American Plumbers’.  Broadly, ‘semantic elements’ can simply be construed as ‘words’, so that any job title with at least three words correspond to “the job title includes 3 semantic elements”.  Moreover, Grover et al.’s job titles of ‘senior business analyst’ and ‘senior account manager’ can be construed as equivalent to a job title with “a job role” of ‘manager’ or ‘analyst’, “a job level” of ‘senior’, and “a job domain” or functional area of ‘business’ or ‘account’.  Compare Specification, ¶[0039], where a job title includes a job role of manager or analyst, a job level of senior or junior, and a job domain or functional area of software or energy.  Additionally, Grover et al., ¶[0141], ¶[0147], ¶[0149], and ¶[0212] - ¶[0213], teaches computing a similarity coefficient comprising a cosine similarity between job titles.  This cosine similarity is equivalent to a cosine distance.  That is, a cosine distance is formally equal to 1 – cosine similarity, as a distance is a reciprocal of a similarity.  See Wikipedia, ‘Cosine Similarity’: https://en.wikipedia.org/wiki/Cosine_similarity.  Generally, Grover et al. is directed to computing a similarity “of the contextual word representation” because word2vec representations are used in machine learning.  Broadly, word2vec represents words contextually by word embeddings with a vector representation.  Michaels expressly discloses that learned word embeddings evaluate context and meaning of words and neighboring words in context.  (Abstract; ¶[0042])  Applicants’ Specification does not clearly define what constitutes “a contextual word representation”, but this appears to be derived from a vector representation of word embeddings.
All of the new grounds of rejection are reasonably necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Filiz et al., Noh et al., and Kathalagiri Somashekariah et al. disclose related prior art. 
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 20, 2022